In a matrimonial action, the defendant husband appeals, as limited by his brief, from so much of an order of the 'Supreme Court, Rockland County, entered September 6, 1973, as granted plaintiff alimony pendente lite. Order modified by reducing the temporary alimony award to $200 a week. As so modified, order affirmed insofar as appealed from, without costs. We have repeatedly stated that the remedy for any seeming inequity in a direction for the payment of temporary alimony based upon conflicting affidavits is a speedy trial, where the facts relating to finances and the parties’ standard of living may be adequately developed and determined (Dubowsky v. Dubowsky, 41 A D 2d 769). In any event, upon the present record, the temporary alimony award, $250 a week, was excessive to the extent indicated herein. Hopkins, Acting P. J., Cohalan, Christ, Brennan and Munder, JJ., concur.